Title: To Benjamin Franklin from Jean-Louis de Lolme, 26 November 1781
From: Lolme, Jean-Louis de
To: Franklin, Benjamin


Sir
Paris, Nov. 26. 1781 Hôtel de Portugal rue de Mail
The last time I was in Paris I did myself the honour to call at Passy, in order to pay my respects to you, when I was not so fortunate as to meet you: as I should be extremely sorry to experience now the same disappointment, I take the liberty to acquaint you with my being in Paris, and should be very happy if you would condescend to inform me of the properest time for me to call at your house, supposing you think proper to receive my visit.
I send you inclosed the proposals of the periodical paper I prepare to publish: the reason of my coming to Paris, is to procure the admission of it in France: this is a favour not very easy to be obtained; though I have received some encouragement from a person well able to make me succeed.
I have the honour to be with very great respect, Sir, your most obedient and most humble Servant
J L DeLolme
 
Notation: De Lolme 26. Nov. 1781.
